Quillian, Presiding Judge.
This is an appeal from an order of the superior court which affirmed an award of the State Board of Workers’ Compensation. The order also assessed attorney fees against the appellant. Held:
After having reviewed the record of this case, while the evidence was sufficient to support the award, under the any evidence rule, the award of attorney fees, under authority of Code Ann. § 114-712 (Code § 114-712, as amended through Ga. L. 1943, pp. 167-169), was not authorized. Due to the circumstances of this case which included medical evidence that the claimant was able to return to his normal employment the appeal to the superior court was not made without reasonable grounds.

Affirmed with direction that that portion of the order which assessed attorney fees against the appellant he stricken.


Bell, C. J., Deen, P. J., Webb, Smith, Shulman and Birdsong, JJ., concur. McMurray and Banke, JJ., concur in part and dissent in part.